Weston J.
at the ensuing term in Kennebec, delivered the opinion of the court.
The defendants, if liable in this action, must be charged upon one of three grounds. As owners of the vessel ; as copartners with the master, in the shipment and voyage ; or, as having specially authorized the master to purchase the boards, for the value of which this action is brought, on their credit. Hall, the master, testifies that he took the brig on shares ; that the terms were not the subject of express stipulation, either in writing or otherwise ; but that he expected to have her, according to the uniform usage of letting coasting vessels in St. George’s river, from which he sailed, and in the vicinity ; by which the master is to victual and man the vessel, to pay a portion of the port charges, and to yield to the owners, for her hire, a certain share of her net earnings. The owners must have had the same understanding of the terms in this case ; as' Hall further states that they settled with him, accordingto his views of the contract. It appears that IIall thereupon employed the vessel, at his pleasure, *269in several successive voyages, until sbe was finally stranded and s.without communicating with the general owners upon the the her employment; or receiving any instructions whatever \wr > .<iu ihc m. According to the cases of Reynolds v. Teppan 1Ó s*. .‘370, and of Taggard v. Loring 16 Mass. 336, especial-J« Co hist, Jh'l must bo regarded as the owner of the brig, pro hr~ vice, acd v bile she thus cor.tirood under bis coni rol, the lia-bi ,/ (f the genes al owners teased, and V'as transferred io Lina, We refer to these cases for the reasoning from which this deduc-ís»”' ?3 drawn. the same autborHies show tin;I, in transactions of .'«is nature, the general owners and the party, who hires and employs a vessel «pon these terms, are not to be deemed copart-ners ; for if they were, the defendants in both these cases must have been held liable, instead of being exonerated. That an agreement, of this kind does not constitute a partnership, is further supported by the case? of Wilkinson v. Frasier 4 Esp. 182, and of Meyer v. Sharpe 5 Taunt. 74.
There is as little reason to charge the defendants upon any special authority given to Hall, to purchase a cargo upon their credit. The only evidence to this point, arises from the. testimony of fluí!, who says that he not being able io find freight. Brown, one of the defendants, observed to him that he, Hall, must look out for a cargo, or had better look out for a cargo. As the compensation to the owners, for the use of their vessel, was to depend on her employment, it was for their interest that she should not be delayed ; and this observation of Brown can be considered as nothing more than the intimation of a wish on his part that, if Hall could not procure a cargo on freight, he would obtain one by purchase. Hall further states that he proceeded to purchase a cargo ; but had no conversation with the defendants as to what he should buy, of whom, or where the vessel should go; although Brown, one of the defendants, lived in his neighborhood. He adds, it is true, that he told the plaintiffs to charge the hoards to the oxvners, and that he did not consider that he was liable for them himself ; but his directions or opinion can have no effect in determining the extent of his legal liability or theirs.
[ipon this view/of the evidence, it appears to us that the judge of tho Common Pleas should have instructed the jury, as request*270ed by the counsel for the defendants, that the said Hall had no authority to bind them; that the facts proved did not constitute a copartnership ; and that the defendants were not liable in this action.
We have not deemed it necessary to consider the objection made to the competency of the witness; being satisfied that his testimony is insufficient to charge the defendants.
The jury not having been in our opinion properly directed in this case, the exceptions are sustained, the verdict set aside, and a new trial ordered at the bar of this court.